DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first end part”, “a second end part”, “a first connection end part” and “a second connection end part” in claim 19, “a support body” and “a connection part” in claim 22, “a support body” and “a limiting part” in claim 24, “a sealing part” in claim 26 and “an anti-dropping part” in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a first end part”, “a second end part”, “a first connection end part”, “a second connection end part”, “a support body”, “a connection part”, “a support body”, “a 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations ““a first end part”, “a second end part”, “a first connection end part”, “a second connection end part”, “a support body”, “a connection part”, “a support body”, “a limiting part” and “a sealing part”” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, while the figures depict the shape of said limitations, one of ordinary skill in the art would not be able to construct said features as the specification is silent with respect to the material said features are made from.  Additionally, the specification recites the features “a sealing member” and “an anti-dropping member”, not “a sealing part” and “an anti-dropping part”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 20-39 depend on claim 19 and are thus also deemed indefinite by definition.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-22 and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN203704293 to Chen et al. (Chen).
In reference to claim 1, Chen teaches a dehumidifier (FIG. 1-5), comprising a water tank (113, FIG. 1-5) including an accommodating space (space accommodating pipe 212, FIG. 1-5); a connector male end assembly (300, FIG. 1-5) disposed at the water tank (113, FIG. 1-5), wherein the connector male end assembly (FIG. 3) comprises a connector male end (310, FIG. 3) comprising a first end part (at 311, FIG. 3) in communication with the accommodating space (via 212, FIG. 1); and a second end part (the end of 310 opposite 311, FIG. 3) opposite to and in communication with the first end part (at 311, FIG. 3); a middle partition (320, FIG. 3); and a connector female end (end of 212 proximate to 320, FIG. 1-3) disposed at the middle partition (320, FIG. 3), the connector female end (end of 212 proximate to 320, FIG. 1-3) comprising a first connection end part (portion of 212 proximate 310, FIG. 3) connected with the second end part (the end of 310 opposite 311, FIG. 3); and a second connection end part (portion of 212 
	In reference to claim 20, Chen teaches the dehumidifier as explained in the rejection of claim 19, and Chen additionally teaches wherein the connector male end assembly (FIG. 3) further comprises a support (119, FIG. 1-3) disposed at the water tank (113, FIG. 1-5), and the connector male end (310, FIG. 3) is disposed at the support (119, FIG. 1-3).
In reference to claim 21, Chen teaches the dehumidifier as explained in the rejection of claim 20, and Chen additionally teaches wherein the support is detachably connected with the water tank (via a screw; par 0034).
In reference to claim 22, Chen teaches the dehumidifier as explained in the rejection of claim 21, and Chen additionally teaches wherein the support comprises a support body and a connection part (FIG. 1-3), the support body is connected with the water tank through the connection part, and the connection part is located outside the accommodating space; and the water tank is connected with the connection part through screws or bolts (par 0034).
In reference to claim 35, Chen teaches the dehumidifier as explained in the rejection of claim 19, and Chen additionally teaches a water pump (210, FIG. 1-3) disposed at the middle partition configured to pump out water in the accommodating space; and a water inlet pipe (portion of 212, FIG. 1-3 proximate to 210) connected between the water pump (210, FIG. 3) and the second connection end part (portion of 212 proximate to 117, FIG. 1-3).
In reference to claim 36, Chen teaches the dehumidifier as explained in the rejection of claim 19, and Chen additionally teaches a housing (100, FIG. 1); and a heat exchanger (not depicted but located above 118; par 0031); wherein the middle partition (320, FIG. 1-3) is located in the housing and divides a space in the housing into a water tank area (area comprising 
In reference to claim 37, Chen teaches the dehumidifier as explained in the rejection of claim 36, and Chen additionally teaches wherein a water receiving tray (inherent) is disposed at the middle partition (320, FIG. 1-3), and the heat exchanger is located above the water receiving tray (inherent; the pan is located underneath the heat exchanger coils to collect the condensate from the coils).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-26 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of WO 2018/034636 to Deschamps (Deschamps).
In reference to claim 23, Chen discloses the dehumidifier as explained in the rejection of claim 21, but does not teach wherein the connector male end assembly comprises a water inlet pipe, one end of the water inlet pipe is connected with the first end part, and another end of the water inlet pipe is located in the accommodating space.  Deschamps shows a system for managing condensate (FIG. 1-10) wherein the connector male end assembly comprises a water inlet pipe (1120, FIG. 3), one end of the water inlet pipe is connected with the first end part (1110, FIG. 3), and another end of the water inlet pipe is located in the accommodating space (from where the condensate is flowing into the chamber 1300, FIG. 3) in order to provide mating means for a female condensate pipe.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen, to have the connector male end assembly comprise a water inlet pipe, one end of the water inlet pipe being 
In reference to claim 24, Chen and Deschamps disclose the dehumidifier as explained in the rejection of claim 23, and Chen wherein the water tank includes a mounting hole (top of 119, FIG. 1-3); the support includes a support body (119, FIG. 1-3) that at least partially stretches into the accommodating space (space comprising 113, FIG. 1-3) through the mounting hole, and the support body includes a limiting part (117, FIG. 1-3) configured to limit the water inlet pipe.
In reference to claim 25, Chen and Deschamps disclose the dehumidifier as explained in the rejection of claim 23, but they do not teach wherein the other end of the water inlet pipe is connected with a filter part.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various condensate drain pipes having a filter mesh to be obvious in order to filter the condensate and provide potable water.
In reference to claim 26, Chen discloses the dehumidifier as explained in the rejection of claim 19, but does not teach wherein the second end part is connected with the first connection end part in a pluggable manner, and a sealing part is disposed between the second end part and the first connection end part.  Deschamps teaches a system for managing condensate (FIG. 1-10) wherein the second end part (1110, FIG. 3) is connected with the first connection end part (1240, FIG. 3) in a pluggable manner (FIG. 3), and a sealing part (1400, FIG. 3) is disposed between the second end part (1110, FIG. 3) and the first connection end part (1240, FIG. 3) in order to prevent air from flowing from chamber into seating pipe when air trap is an a substantially horizontal orientation, yet allow condensate to flow from chamber through port passage and into port pipe (col 3, lines 12-18; from 10,775,073, the US pub of WIPO document).

In reference to claim 33, Chen discloses the dehumidifier as explained in the rejection of claim 19, but does not teach wherein the first connection end part is sleeved at an outer side of the second end part; and a difference between an inner diameter of the first connection end part and an outer diameter of the second end part is between 0.2mm and 0.8mm.  Deschamps teaches a system for managing condensate (FIG. 1-10) wherein the first connection end part (1240, FIG. 3) is sleeved at an outer side of the second end part (1110, FIG. 3) in order to provide mating means for a female condensate pipe.  
Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Also, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages
Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.  Since Deschamps discloses that the first connection end part is sleeved at an outer side of the second end part; the diameter of the second end part constitute a defined percentage of the first connection end part.  Therefore, the difference between the two diameters is recognized as a result-effective variable, i.e. a variable 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen, to have the first connection end part sleeved at an outer side of the second end part; and a difference between an inner diameter of the first connection end part and an outer diameter of the second end part be between 0.2mm and 0.8mm, as taught by Deschamps, in order to provide mating means for a female condensate pipe and effective seal with more tolerance for assembly.
In reference to claim 34, it claims the similar limitation as claim 33; thus, said claim 34 is rejected in the same manner.  Additionally, the manner in which the first connection end part is mated with the second end part is an obvious variant of the limitation as claimed in 33.


Allowable Subject Matter
Claims 27-32 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 6,892,907 to Varney teaches a condensate drip pan decontaminant device.
U.S. Patent 6,651,690 to Coogle teaches a chemical delivery system for air conditioning drainage pipes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
9/28/2021